DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
 
State of the Claims
Applicants reply dated December 20, 2020 amends claim 1 and adds new claims 23, and 24.  All other claims stand as previously presented.  
Claims 1-24, drawn to a glass sheet processing apparatus and a method for laser-based machining of a sheet-like substrate, have been presented in the instant application.  Claims 7, 9, 16, and 19-21 have been cancelled thereby leaving claims 1-6, 8, 10-15, 17-18, and 22-24 pending in the application. Claims 10-15 and 17-18 remain withdrawn from consideration without traverse pursuant to the telephonic restriction requirement on June 11, 2019.  In view of the foregoing, claims 1-6, 8, and 22-24 are pending for prosecution on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2009/02112033) in view of Gupta (US 2017/0197868), Marjanovic (US 2015/0166395 – Please note all citations are made with respect to the equivalent US patent document US 9,517,963), and Rumsby (US 2011/0017716)


Regarding claim 1 and with particular reference to the instant reference at figures 3 and 7 (see below), Beck (US 2009/02112033) discloses glass sheet processing apparatus ([0027]) comprising:
a first gantry (figure 2, see plural gantries (22) and (24), [0030]-[0034]) assembly that extends across a glass sheet in a cross-machine direction ([0032]), the first gantry assembly comprising a first and second processing head (figure 2, (30), [0033]) that move along a length of the first gantry assembly and comprising a laser ([0055]) comprising an optical arrangement positioned in a beam path of the laser providing a laser beam focal line that is formed on a beam output side of the optical arrangement; and 
a second gantry (figure 2, see plural gantries (22) and (24), [0030]-[0034]) assembly that extends across the glass sheet in the cross-machine direction, the second gantry assembly comprising a processing head that moves along a length of the second gantry assembly.

    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    638
    media_image2.png
    Greyscale


Beck teaches a laser (30) so arranged and so configured as to divide the substrate along a cutting line.  The prior art does not expressly disclose provision of “an optical arrangement positioned in a beam path of the laser providing a laser beam focal line that is formed on the output side of the optical arrangement” in the manner recited in claim 1.  In the instant case, the Examiner understands that the recitation of a laser beam focal line is differentiated from a point focused laser beam in accordance with paragraph [0045] of the originally filed disclosure (see PGPUB US 2018/0111870).  In view of the foregoing, it can be said that the prior art contained an apparatus which differed from the 
Gupta (US 2017/0197868) discloses a means for cutting glass substrates using an apparatus which comprises “one or more laser systems” (22) and (32) ([0028]) which one of ordinary skill would consider to be of particular relevance to the matter at hand in Beck.  At [0033]-[0034], Gupta teaches that the laser and lens may be a Bessel beam optical system that focuses the laser into a beam line. Gupta teaches that the line focused laser forms a cleaved or fractured surface face on the substrate (see Gupta at [0031]). In view of Gupta, it is apparent that the substituted components and their functions were known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the general laser cutting system of Beck with the Bessel beam cutting laser of Gupta and the results of such a substitution would have been predictable for a skilled practitioner in the arts at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, a skilled practitioner would have found motivation to pursue the above modification to derive the benefits as noted by Gupta, namely that Bessel beams advantageously “promotes the formation of long straight columns of damaged material”

    PNG
    media_image3.png
    492
    543
    media_image3.png
    Greyscale

At paragraph [0033], Gupta teaches a laser (36) and associated Bessel beam optics (60) to produce a line focused laser which propagates through an extended depth of the substrate via “Kerr-lens focusing and plasma defocusing”.  Elongate damage regions (70) are formed in the substrate by interaction between the beam and the substrate material (see [0034]).  Gupta is silent regarding first, second and third focusing optical elements as recited in claim 1 at lines 12-19.  It may therefore be said both that the prior art contained a device which differed from the claimed device by the substitution of one line focused laser source for another.  

Marjanovic (US 2015/0166395 – Please note all citations are made with respect to the equivalent US patent document US 9,517,963) discloses a method and apparatus for forming elongated damage tracks in glass substrate materials for the cutting of transparent substrates (10:14-28) which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the Beck and Gupta disclosures.  Of particular note, Marjanovic teaches that laser methods that rely upon Kerr-effect based self-focusing, such as described in Gupta, may under certain circumstances undergo defocusing which “completely disrupts the process of quality drilling” (20:13-41).  In response to this recognized problem, 

    PNG
    media_image4.png
    341
    755
    media_image4.png
    Greyscale

In view of Marjanovic, it is apparent that the substituted components and their functions, namely a three optical element laser optics system for generating a line focused laser was known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the known laser focusing optics system of Marjanovic for the Kerr-effect focusing optics of Gupta and the results of such a substitution would have been predictable for one skilled in the relevant glass processing arts.  The 

Beck, Gupta, and Marjanovic teach or otherwise render obvious every recited limitation of parent claim 1 as noted above including, inter alia, provision of more than one processing head on a single gantry (“at least one laser head…suspended from each of the gantries…Each of the gantries 22,24 may suspend multiple laser heads 30, wherein each laser head can travel a limited or an entire length of the corresponding or shared laser channel 32” - Beck at [0033]).  The prior art is however silent regarding a provision of an optical arrangement configured to split the laser beam into a first laser beam provided to the first processing head and a second laser beam provided to the second processing head in the manner recited in claim 1, lines 6-11.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of a beam splitter to provide a laser beam to each of two processing heads on a single gantry using a single laser source.
Rumsby (US 2011/0017716) is directed to an apparatus and method for dividing a sheet of material using plural laser beam processing heads mounted on a single gantry in a manner which one of ordinary skill in the art would consider to be of direct relevance to the matter at hand in Beck.  With particular reference to the instant figure 1 and [0047], Rumsby teaches that a beam splitter (16) may be placed in the beam path of a single laser beam (14) to split the laser beam into a first laser beam provided to a first processing head (13) and second processing head (12).  At figure 8 and [0058], 

    PNG
    media_image5.png
    349
    559
    media_image5.png
    Greyscale

Thus, Rumsby establishes that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention.  One of ordinary skill in the art could have applied the known “improvement” of Rumsby to the base device of Beck and the results of such a modification would have been predictable to a skilled practitioner in the arts at the time of the invention.   The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.  That is, Rumsby teaches an arrangement for forming two working laser beams from a single pulsed laser source (14), the arrangement comprising a single pulsed laser source (14), a beam splitter (16), steering optics (15) and (15’), and focusing optics for directing the laser to the laser sources described in Beck and Gupta and the result of such a modification would have been predictable for a skilled practitioner in the art at the time of the invention.  Further, one skilled in the art would have found motivation to pursue the instant modification as a means to reduce capital costs of duplicate laser sources.  
Regarding claims 2-3, Beck teaches ([0030]-[0031]) provision of movable gantries or “robots” for displacing each of the first gantry assembly and the second gantry assembly (22,24).  It is noted that each of the first and second gantry assemblies are configured for automated displacement both in the conveyance direction as well as in the cross direction.  Although Beck does not expressly indicate that the apparatus comprises “linear actuators” to perform such an automated linear displacement, such a provision would either be considered implicit to the Beck teachings or, in the alternative, it would have constituted an obvious extension over the reference for one of ordinary skill in the art at the time of the invention.  
Regarding claim 4, Beck teaches first and second gantries comprising laser processing tools.  For this reason, Beck is silent regarding a second gantry comprising a processing tool that is different from the laser of the processing head of the first gantry assembly. Gupta teaches ([0028]) both provision of one or more lasers (22,32) as well as a system for applying force to the glass substrate (42) each of which are positioned using a respective computer controlled positioner ((24,34,44); [0031]).  Gupta teaches that the system (42) may advantageously assist with separating a substrate  along a laser cutting line ([0031]). Where Gupta teaches a processing tool that is different from the laser processing head positioned using a computer controlled positioner, one of ordinary skill in the art would have found it an obvious matter to incorporate an analogous system for applying force to the glass substrate in the Beck apparatus.  Further, where Beck teaches automated gantry robots for positioning processing tools 
Regarding claim 5, see discussion of claim 1 and Gupta at [0031]-[0034].
Regarding claim 6, see Beck at [0011].
Regarding claims 8, Beck teaches “at least one laser head…suspended from each of the gantries…Each of the gantries 22,24 may suspend multiple laser heads 30, wherein each laser head can travel a limited or an entire length of the corresponding or shared laser channel 32” ([0033]).
Regarding claim 23-24 see discussion of claim 1.  Specifically, Marjanovic teaches the use of an axicon (10) as the first focusing optical element, a convex lens (12) as the second focusing optical element, and a plano-convex collimation lens (12) as the third focusing optical element.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2009/02112033) in view of Gupta (US 2017/0197868), Marjanovic (US 2015/0166395 – Please note all citations are made with respect to the equivalent US patent document US 9,517,963), and Rumsby (US 2011/0017716)  as applied to claim 1 and in further view of Lee (US 2011/0143470) and Unichains (Unichains, Engineering Manual: Innovative Belt & Chain solutions for every industry and application”, obtained at http://www.unichains.com/en-US/Technical-support.aspx, Please note: the instant document was originally created and last modified on August 26, 2015 as evidenced by the pdf file document properties and available publically at least as of June 1, 2016 as evidenced at the following hyperlink: https://web.archive.org/web/20160601000000*/http://www.unichains.com/en-US/Technical-support/Engineering-Manual.aspx)

Regarding claim 22, Beck, Gupta, and Rumsby teach or otherwise render obvious every recited limitation of parent claim 1 as noted above.  Beck teaches a conveyor belt for supporting the glass 
Lee (US 2011/0143470) discloses an apparatus for dividing a sheet-like substrate material using a plurality of lasers supported on traveling gantries which one skilled in the art would consider to be of particular relevance to the matter at hand in Beck.  Lee teaches that the substrate support stage may comprise a vacuum suction means for securing the loaded substrate and also be configured for moving the substrate relative to the laser cutting assembly (“the stage 904 may include an additionally-provided lift pin (not shown) for loading or unloading the substrate 100, and also include a plurality of vacuum pads (not shown) for a vacuum suction of the loaded substrate 100. Also, the stage 904 may be moved at the X-axis and Y-axis directions by the driving/controlling apparatus (not shown).” – [0098]).  Thus, Lee teaches that it was known in laser cutting devices similar to those described in Beck to secure the sheet-like material under work to the substrate conveyor using vacuum means.  Lee does not teach the particular details of the stage or specifically of a conveyor belt comprising first and second belt segments connected together and configured to articulate relative to each other.  
Unichains (Unichains, Engineering Manual: Innovative Belt & Chain solutions for every industry and application”, obtained at http://www.unichains.com/en-US/Technical-support.aspx, Please note: the instant document was originally created and last modified on August 26, 2015 as evidenced by the pdf file document properties and available publically at least as of June 1, 2016 as evidenced at the following hyperlink: https://web.archive.org/web/20160601000000*/http://www.unichains.com/en-
“The uni-chains product range offers various belts and
chains with vacuum holes. Using vacuum ensures an
equal pressure across the entire width of the belt. Some
belts currently have vacuum holes pre-molded into the
belt. Refer to the uni-chains belt catalog for the complete
range of belts with molded vacuum holes. Other locations
and sizes of holes can be manufactured upon request
in any closed top uni-chains belt or Slat Top chains.”

    PNG
    media_image6.png
    535
    584
    media_image6.png
    Greyscale

	Thus, Unichains establishes that conveyor belts comprising vacuum supporting apparatus and specifically comprising first and second belt segments connected together and configured to articulate relative to each other were know at the time of the invention for securing conveyed materials during transport.
	In view of Lee and Unichains, it is apparent that the prior art contained “comparable” devices that the substituted components and their functions were known in the art at the time of the invention, namely Lee teaches that it was known in laser separation devices to support the substrate using vacuum means and Unichain establishes that conveyors comprising such vacuum supporting means and 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the instant case, Marjanovic (US 2015/0166395) teaches that which applicant asserts to be absent from the Gupta reference, namely a three optical element laser line focusing system for processing glass substrates.  Further, Marjanovic provides clear motivating reasons why one of ordinary skill in the art would pursue modification of the Gupta laser optics.  Specifically Marjanovic teaches that the disclosed optics do not suffer from defocusing issues which are common in Kerr-effect type line focused lasers of the type disclosed by Gupta.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741